Citation Nr: 0331138
Decision Date: 11/10/03	Archive Date: 01/21/04

Citation Nr: 0331138	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  98-19 311	)	DATE NOV 10, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $8,193.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
ORDER

In a April 1998 decision and subsequent determinations, the 
Committee on Waivers and Compromises (Committee) of the 
Wichita, Kansas, Medical and Regional Office (RO) determined 
that an overpayment of Department of Veterans Affairs (VA) 
improved pension benefits in the amount of $14,193.00 had 
been made to the veteran; waived recovery of $6,000.00 of 
that amount; and denied waiver of the remaining $8,193.00 of 
the overpayment.  In January 2002, the veteran submitted an 
Appeal to the Board (VA Form 9) which indicated that he 
desired a personal hearing before a Veterans Law Judge 
sitting at the RO.  In a February 26, 2002 decision, the 
Board denied the veteran's request for waiver of recovery of 
the remaining overpayment of VA improved pension benefits in 
the calculated amount.  In May 2003, the veteran was 
afforded a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  

In view of the veteran's January 2002 hearing request and 
given the foregoing action, the Board's February 26, 2002 
decision is hereby vacated.  The Board will address the 
veteran's appeal in a separate decision as if the February 
26, 2002 decision had not been issued.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





Citation Nr: 0201833	
Decision Date: 02/26/02    Archive Date: 03/05/02	

DOCKET NO.  98-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $8,193.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
November 1964.

This matter arises from various decisions rendered since 
April 1998 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Medical 
and Regional Office Center (RO) in Wichita, Kansas.  In the 
aggregate, these decisions waived recovery of $6,000 of the 
original improved disability pension indebtedness of $14,193, 
but held also that recovery of the balance of $8,193 would 
not violate the principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits on June 1, 1993.  Subsequent notices sent to 
him by VA informed him that he must promptly report any 
changes in his income.

2.  As the result of an income verification match conducted 
between VA and the Social Security Administration in 1997, VA 
learned that the veteran had been awarded Social Security 
benefits in the amount of $915 monthly effective March 3, 
1995.  As a result of this, the veteran's countable income 
for pension purposes 

exceeded the annual maximum income limitation as of the 
latter date.  VA retroactively terminated the veteran's 
improved disability pension benefits effective April 1, 1995, 
and an overpayment of $14,193 ensued.

3.  In April 1999, the COWC waived $6,000 of the original 
overpayment, leaving a balance of $8,193.

4.  The appellant was at fault in the creation of the 
overpayment at issue in this case because he did not notify 
VA promptly of his receipt of Social Security benefits.

5.  The monthly income of the appellant and his spouse, 
exclusive of payments on installment contracts and other 
private debts, exceeds his monthly expenses.

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension program 
is intended.

8.  The appellant's failure to make restitution would result 
in his unfair financial gain.

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $8,193 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   


In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
veteran also was given a personal hearing at the RO before 
the COWC, and was given an opportunity to submit additional 
evidence in support of his claim at that time.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Throughout the appellate 
process, he has indicated that he was unaware that his 
failure to report his receipt of Social Security benefits 
would adversely affect his pension entitlement.  He did not 
claim that these benefits should not be counted as part of 
his countable income; nor did he otherwise claim that the 
debt was improperly created.  Because the appellant has not 
questioned the validity of the indebtedness, and because the 
Board is satisfied that the debt was properly created, that 
question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the COWC considered the facts in this case, and concluded 
that the appellant had not demonstrated bad faith, 
misrepresentation, or fraud in the creation of the 
overpayment now at issue.  Nevertheless, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of an intent to deceive or to 
seek unfair advantage by the appellant, no legal bar to the 
benefit now sought is present.  Id. 

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered 

by the Secretary of Veterans Affairs when it is determined 
that such recovery would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(a).  The phrase "equity 
and good conscience" means arriving at a fair decision 
between the obligor and the Government.  See 38 C.F.R. 
§ 1.965(a).  In making such a decision, consideration will be 
given to such things as the relative fault of the debtor vis-
à-vis VA, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on the improved disability pension 
program resulted in his relinquishment of a valuable right or 
his incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to timely report his receipt of Social Security 
benefits beginning in March 1995.  In this regard, when the 
veteran was initially notified of his award of VA disability 
pension benefits by letter dated in July 1993, he was 
provided with information that indicated that he must notify 
VA immediately if he received income from any source other 
than that already reported.  Moreover, subsequent letters 
directed the veteran to do the same.  Notwithstanding this, 
however, the veteran failed to report his receipt of Social 
Security benefits.  It was only as the result of an income 
verification match between VA and the Social Security 
Administration conducted in 1997 that VA learned of this 
additional income.  Thus, when it was discovered that the 
veteran's countable income (as the result of his receipt of 
Social Security benefits) exceeded the maximum applicable 
income limitation, more than 2 years had passed.  As such, 
the appellant was at fault in the creation of the overpayment 
of improved disability pension benefits now at issue in the 
calculated amount of $8,193.  This is true, notwithstanding 
his contention to the effect that he was unaware of the 
reporting requirements because of his psychiatric disorder.  
Although the record reflects that the veteran suffers from 
depression, anxiety, and obsessive-compulsive disorder, 

there is no indication that this disability prevents his 
ability to understand instructions given to him.  In 
addition, the record indicates that the veteran has a high 
school education and is able to read.

Notwithstanding the fault of the appellant in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him of 
life's basic necessities.  The appellant contends that it 
would; he testified to this effect at his personal hearing 
conducted at the RO in February 1999.  In addition, the VA 
Form 20-5655, Financial Status Report, submitted by the 
veteran in February 1999 indicates that his monthly net 
income and total monthly expenses are relatively the same.  
However, the Board notes that in that report, the veteran 
indicated that he contributed $200 monthly to his wife and 
his son.  At that time, the veteran was separated from his 
spouse.  This is in contrast to a statement more recently 
submitted by the veteran wherein he indicates that he and his 
wife are living together.  At last report, the veteran's wife 
was earning $800 monthly.  Thus, when the $200 monthly 
contribution that the veteran had been making to his spouse 
during their separation is deducted from his monthly 
expenses, and his wife's monthly earnings are added to his 
monthly income, it is apparent that his monthly income now 
exceeds his monthly expenses by approximately $1,000.  
Parenthetically, the veteran recently indicated that his 
monthly expenses have increased to $1,750.  These, however, 
include an allocation of $500 monthly for groceries, $450 
monthly for utilities, and $300 monthly for gas.  The amounts 
so reported appear to be exorbitant in nature; for instance, 
$750 is allocated for utilities and gas alone.  Given that 
the appellant's net monthly income exceeds his family's 
monthly expenses, it does not appear that collection of the 
indebtedness at issue would deprive him of life's basic 
necessities.  It follows that because the appellant has not 
demonstrated that it would be an undue economic hardship for 
him to repay the indebtedness at issue, and because he was at 
fault in the creation of the debt, its collection would not 
violate the principles of equity and good conscience.


Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  In this regard, the Board observes that the 
veteran no longer receives this benefit because his countable 
income exceeds the maximum applicable income limitation.  
Furthermore, there is no indication that the appellant either 
relinquished a valuable right or incurred any additional 
legal obligation when he elected to receive VA improved 
disability pension benefits.  Parenthetically, the Board 
notes that the veteran has been awarded disability 
compensation benefits to which he is entitled, and that this 
award was made retroactively effective the date that his 
improved disability pension benefits were terminated on April 
1, 1995.  Finally, the Board finds that the veteran was 
unjustly enriched by his receipt of VA improved disability 
pension benefits subsequent to April 1, 1995, as it appears 
that his income exceeded the limits for entitlement to this 
benefit.

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the fault of the veteran, 
in that he failed to report his Social Security income 
despite adequate notice from VA outlining his duty to do so.  
When all of the relevant elements as set forth above are 
considered, the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
the instant appeal in the amount of $8,193.  The Board finds 
as to all material issues that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C. § 5107(b), only requires that the Board "consider" 
all the evidence and material of record; the benefit of the 
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  Accordingly, the 
Board finds that waiver of recovery of the overpayment in the 
amount of $8,193 is not warranted.  



ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $8,193 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

